774 N.W.2d 917 (2009)
Wayne F. PORTER, Plaintiff-Appellant,
v.
DEPARTMENT OF CORRECTIONS, Defendant-Appellee.
Docket No. 139901. COA No. 293349.
Supreme Court of Michigan.
December 2, 2009.

Order
On order of the Chief Justice, the motion to waive fees is considered and it is *918 DENIED for the reason that the statement of prisoner account reflects funds sufficient to pay the $375.00 filing fee.
Within 21 days of the certification of this order, plaintiff shall pay to the Clerk of the Court the full $375.00 filing fee or his appeal will be dismissed.